      Case 1:19-cv-10032-PGG-OTW Document 21
                                          20 Filed 07/20/20
                                                   07/03/20 Page 1 of 2




                                                                                       July 3, 2020
VIA ECF
The Honorable Paul G. Gardephe
United States District Court Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                       Re:     Tucker v. Abercrombie & Fitch Co.,
                               Case No.: 19-cv-10032-PGG

Dear Judge Gardephe,

       The undersigned represents Henry Tucker, on behalf of himself and all other persons
similarly situated (“Plaintiff”) in the above-referenced action against Abercrombie & Fitch Co.,
(“Defendant”). The undersigned respectfully requests a stay in this action pending resolution of
the Consolidated Appeal captioned: Mendez v. AnnTaylor, Inc., No. 20-1550 (the “Consolidated
Appeal”), currently pending before the Second Circuit. The Defendant joins in this stay request
and the Court should stay this matter pending the outcome of the Consolidated Appeal to
preserve judicial resources.
       A stay has the potential to substantially conserve the resources of both the parties and the
Court. Similar stays were granted by courts in this District on the same grounds. See Calcano v.
lululemon USA Inc., No. 1:19-cv-10430 (S.D.N.Y. Mar. 2, 2020); Delacruz v. Five Below, Inc.,
No. 1:19-cv-10294 (S.D.N.Y. Feb. 28, 2020); Delacruz v. Jamba Juice Co., No. 1:19-cv-10321
(S.D.N.Y. Feb. 27, 2020); Calcano v. Domino’s Pizza, Inc., No. 1:19-cv-09823 (S.D.N.Y. Feb.
24, 2020) Tucker v. Whole Foods Market Group, Inc., Case No.: 19-cv-09842-RA. (S.D.N.Y.
Jul. 1, 2020). The only deadlines impacted by the proposed stay are the deadlines the Court
established on March 10, 2020 when it scheduled a Status Conference on August 6, 2020 at
10:30 AM. (Dkt. 19).

       We thank the Court for its time and attention in this matter.
           Case 1:19-cv-10032-PGG-OTW Document 21
                                               20 Filed 07/20/20
                                                        07/03/20 Page 2 of 2




                                                                                Respectfully submitted,
    cc: all counsel of record VIA ECF
                                                                            /s/ Jeffrey M. Gottlieb, Esq.
                                                                                Jeffrey M. Gottlieb, Esq.

                                                                                  Attorney for Plaintiffs

On April 23, 2020, Judge Woods granted the defendant’s motion to dismiss in a case presenting
substantially the same legal issues. See Dominguez v. Banana Republic, LLC, 1:19-cv-10171-GHW, 2020
WL 1950496 (S.D.N.Y. Apr. 23, 2020). The plaintiff in that case has appealed, and the Second Circuit
recently issued an order consolidating this appeal with several similar appeals, and confirming that an
expedited briefing schedule will apply. See June 24, 2020 Order (Dkt. No. 32), Dominguez v. Banana
Republic, LLC, No. 20-1559 (2d. Cir. 2020).

Accordingly, it is hereby ordered that this action is stayed pending resolution of the appeals in the Banana
Republic and consolidated cases. Defendant's motion to dismiss is denied without prejudice to renewal
once the appeals are resolved.

The parties are directed to file a joint status letter by September 1, 2020, or within seven days of a Second
Circuit opinion, whichever occurs first. The Clerk of the Court is directed to terminate the motion (Dkt.
No. 20). The conference in this action scheduled for August 6, 2020, is adjourned to October 8, 2020 at
10:30 a.m.




                                                  July 20, 2020
